Exhibit 10.1

Retention Award Agreement

This Retention Award Agreement (this “Agreement”) is made and entered into as of
April 30, 2015 (the “Effective Date”) by and between Five Prime Therapeutics,
Inc. (“FivePrime”) and                     , an individual (“Employee”).

Recital

WHEREAS, FivePrime seeks to provide an incentive to Employee to continue
employment with FivePrime and Employee wishes to continue such employment.

NOW THEREFORE, in consideration for the promises and mutual covenants herein
contained, it is hereby agreed by and between FivePrime and Employee as follows:

Agreement

1. Effective Date and Term. This Agreement is effective as of the Effective Date
and shall terminate on the earlier of the 2016 Bonus Payment Date (as defined
below) or Employee’s termination of employment with FivePrime.

2. Incentive for Continued Employment and Employment Status. Subject to all
terms and conditions of this Agreement, FivePrime shall pay Employee the
retention payments as set forth in Section 3 if Employee remains actively
employed with FivePrime from the Effective Date through the date of such
payments. Nothing in this Agreement shall be deemed to confer on Employee any
right to employment or continued employment with FivePrime or any affiliates or
affect Employee’s status as an employee at will, and either Employee or
FivePrime may terminate Employee’s employment at any time for any reason with or
without cause.

3. Retention Payments. If Employee remains actively employed by FivePrime
through the payroll date on which FivePrime pays to Employee the annual cash
incentive bonus earned by Employee for calendar 2015 performance (the “2015
Bonus Payment Date”), then Employee shall receive a cash payment on the 2015
Bonus Payment Date in an amount equal to 50% of the annual cash incentive bonus
earned by Employee for calendar 2015 performance. If Employee remains actively
employed by FivePrime through the payroll date on which FivePrime pays to
Employee the annual cash incentive bonus earned by Employee for calendar 2016
performance (the “2016 Bonus Payment Date”), then Employee shall receive a cash
payment on the 2016 Bonus Payment Date in an amount equal to 50% of the annual
cash incentive bonus earned by Employee for calendar 2016 performance. Each such
payment will be subject to all applicable taxes and withholdings.

4. Termination after a Change in Control. Notwithstanding the foregoing, if
within the 12-month period following the consummation of a Change in Control (as
that term is defined in FivePrime’s 2013 Omnibus Incentive Plan (the “Plan”))
Employee’s Service (as such term is defined in the Plan) is terminated by reason
of (i) Employee’s involuntary dismissal by FivePrime or its successor for
reasons other than Cause (as that term is defined in the Plan); or
(ii) Employee’s voluntary Resignation for Good Reason as defined in any
applicable

 

1



--------------------------------------------------------------------------------

employment or severance agreement, plan, or arrangement between Employee and
FivePrime, or if none, then following (x) a substantial adverse alteration in
Employee’s title or responsibilities from those in effect immediately prior to
the Change in Control; (y) a reduction in Employee’s annual base salary as of
immediately prior to the Change in Control (or as the same may be increased from
time to time) or a material reduction in Employee’s annual target bonus
opportunity as of immediately prior to the Change in Control; or (z) the
relocation of Employee’s principal place of employment to a location more than
35 miles from Employee’s principal place of employment as of the Change in
Control or FivePrime’s requiring Employee to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on FivePrime’s business to an extent substantially consistent
with Employee’s business travel obligations as of immediately prior to the
Change in Control, provided that Employee must provide notice to FivePrime of
any of the foregoing occurrences within 90 days of the initial occurrence and
FivePrime shall have 30 days to remedy such occurrence and to the extent not
remedied, Employee must terminate employment within 60 days following the
expiration of the 30-day cure period for such occurrence, then FivePrime shall
pay to Employee (i) an amount equal to two times Employee’s target annual cash
incentive bonus, if such Service termination occurs prior to the 2015 Bonus
Payment Date, or (ii) an amount equal to Employee’s target annual cash incentive
bonus, if such Service termination occurs after the 2015 Bonus Payment Date but
before the 2016 Bonus Payment Date. Such payment will be subject to all
applicable taxes and withholdings.

5. Effect of Early Termination. Except as provided in Section 4, if Employee is
not employed by FivePrime for any reason prior to a payment, then Employee shall
not be entitled to any benefits under this Agreement to the extent not
previously paid.

6. Assignments. FivePrime may assign this Agreement to any parent, subsidiary or
affiliated entity.

7. Severability. A determination that any provision of this Agreement is invalid
or unenforceable shall not affect the validity or enforceability of any other
provision hereof.

8. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

10. Governing Law. Except to the extent preempted by federal law, this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of California applicable to contracts entered into and to be performed
entirely within the State of California.

 

2



--------------------------------------------------------------------------------

11. Headings and Construction. The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

12. Entire Agreement; Amendments. This Agreement contains the entire agreement
of FivePrime and Employee relating to the subject matter hereof, and supersedes
in its entirety and revokes any and all prior agreements, understandings or
representations relating to the subject matter hereof; provided, however, that
this Agreement shall not supersede any Executive Severance Benefits Agreement or
other severance arrangement to which Employee is a party; provided, further,
that the retention payments contemplated by this Agreement shall not be subject
to the terms of any Executive Severance Benefits Agreement or other severance
arrangement to which Employee is a party (such that, except as provided in
Section 4, no amounts will be due under this Agreement due to terminations
without cause, for good reason or any similar provision). No modifications or
amendments of this Agreement shall be valid unless made in writing and signed by
FivePrime and Employee.

13. Other Tax Provisions. This Agreement will be construed, administered and
enforced in a manner that complies with applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.

IN WITNESS WHEREOF, FivePrime and Employee have executed this Agreement as of
the Effective Date.

 

Five Prime Therapeutics, Inc. By:

 

 

Lewis T. Williams [Insert officer’s name] Chief Executive Officer and President

 

3